Citation Nr: 0115105	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1941 to June 
1946, and was a Prisoner-of-War (POW) from April 10, 1942 to 
January 25, 1943.  The veteran died in December 1998.  The 
appellant is his surviving spouse for VA purposes.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1999 and May 2000 rating decisions by the 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In the decision below, the Board grants service connection 
for the cause of the veteran's death.  As this issue is 
resolved in the appellant's favor, the Board need not address 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died in December 1998, at which time he was 
82 years old, and service-connected for ischemic heart 
disease as a residual of beri-beri, which was rated as 60 
percent disabling.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was cardio-pulmonary arrest.  
Asthma was listed as a contributory cause of death.  No other 
significant conditions contributing to death were identified.

3.  Competent medical evidence of record establishes that the 
veteran's service-connected ischemic heart disease 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted.  U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the appellant was notified in the pertinent rating 
decisions and in the statement of the case of the reasons and 
bases for the denial of her claim.  Since the appellant's 
claim is being granted on the record, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, as noted, the Board is granting the 
appellant's claim of service connection for the cause of the 
veteran's death.  As such, no further action pursuant to the 
duty to assist is necessary.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  A claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the appellant asserts that the veteran's 
service-connected heart disability played a contributory role 
in causing his death.  However, the appellant is not 
qualified to make medical conclusions, therefore, her 
statements regarding medical diagnoses and causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board will review if her assertion is support by the 
record.  

A review of the record reflects that approximately one month 
prior to his death, the veteran was treated at Naujan 
Community Hospital for Koch's disease, pneumonia, and for 
chronic obstructive pulmonary disorder (COPD)/asthma.  
Thereafter, he was transferred to the Oriental Mindoro 
Provincial Hospital where he was treated for hypertension, 
COPD, and pneumonia.  

Thereafter, the veteran died at home in December 1998.  At 
that time he was 82 years old.  He was service-connected for 
ischemic heart disease, as a residual of beri-beri, which was 
rated as 60 percent disabling.  The Certificate of the Death 
indicates that the immediate cause of the veteran's death was 
cardio-pulmonary arrest.  Asthma was listed as a contributory 
cause of death.  No other significant conditions contributing 
to death were identified.

In a June 1999 letter, Normando S. Legaspi, M.D., the Chief 
of Naujan Community Hospital, stated that the veteran was 
treated for COPD, pneumonia, and primary hypertension prior 
to his death.  This statement is supported by clinical 
records.  In a second statement dated in March 2001, Dr. 
Legaspi indicated that the veteran's service-connected 
ischemic heart disease was one of the causes of the veteran's 
death.  

Thus, in sum, the veteran was service-connected for 
significantly disabling heart disease during his life-time.  
He died of cardio-pulmonary arrest with asthma as a listed 
contributory cause of death.  The Chief of the hospital where 
the veteran was treated prior to his death has associated his 
service-connected heart disease to his death.  The Board 
considers this physician to be competent to provide such a 
medical opinion with regard to the cause of the veteran's 
death.  Thus, there is competent medical evidence of record 
which establishes that the veteran's service-connected 
ischemic heart disease contributed substantially or 
materially to cause the veteran's death.  Moreover, this 
medical opinion is uncontradicted by the record.  

In light of the foregoing, entitlement to service connection 
for the cause of the veteran's death is warranted.  U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.




ORDER

Service connection for the cause of the veteran's death is 
warranted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

